Citation Nr: 0812017	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  04-40 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness.

2.  Entitlement to service connection for sinusitis, to 
include as due to an undiagnosed illness.

3.  Entitlement to service connection for cysts, to include 
as due to an undiagnosed illness. 

4.  Entitlement to service connection for a skin disability, 
to include as due to an undiagnosed illness.

5.  Entitlement to service connection for a disability 
manifested by joint pain, to include as due to an undiagnosed 
illness.

6.  Entitlement to service connection for a disability 
manifested by muscle spasms and numbness, to include as due 
to an undiagnosed illness.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. M. Powell, Associate Counsel


INTRODUCTION

The veteran had active service from May 1990 to March 1992.  
He received the Combat Infantryman Badge.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision of the 
Nashville, Tennessee Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The claim was subsequently 
transferred to the Muskogee, Oklahoma RO.

The record reflects that the veteran filed a timely appeal 
with the issues of entitlement to service connection for 
nervousness, anxiety, fatigue, sleep difficulties, 
depression, memory loss, loss of concentration, somnambulism 
(claimed as sleep walking and sleep talking), light 
sensitivity, balance problems, hives, sensitivity to fruit, 
diarrhea, hemorrhoids, dizziness, hand and feet numbness, and 
sexual problems, which were denied in the August 2003 rating 
decision.  However, in March 2005 and May 2005 statements, 
the veteran's representative indicated that the veteran 
wished to withdraw these issues from appeal.  As such, there 
remain no allegations of errors of fact or law for appellate 
consideration with respect to these issues.  Accordingly, the 
Board does not have jurisdiction to review the issues and 
they are not for appellate consideration.  See 38 C.F.R. 
§ 20.204 (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Subsequent to certification of the appeal to the Board, 
additional evidence pertinent to the appeal was received in 
June 2006 without waiver of RO consideration of the 
additional evidence.  The veteran, in a letter received in 
March 2008, stated that he wanted the RO to review the 
additional evidence.  Thus, because the RO has not 
adjudicated the issues on appeal with consideration of this 
additional evidence, the Board finds that the claims must be 
remanded.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the case is REMANDED for the following action:

The RO must consider all additional 
evidence of record received since 
issuance of the Statement of the Case in 
October 2004, and readjudicate the issues 
on appeal.  If the benefit sought remains 
denied, the RO should issue a 
supplemental statement of the case and 
afford the appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, as warranted. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b)(2007).


